DETAILED ACTION
Status of Claims
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #15/841,014, filed on 10/27/2021.
Claims 1-3 and 6-22 are now pending and have been examined.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, 
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to a mental process, in this case “updating a graph comprising nodes and edges, wherein the first node and the second node are connected by a first edge that represents endorsement targets shared by the first node and the second node, and wherein the first edge is associated with a weight based on endorsement targets shared by the first node and the second node, determining whether the weight for the first edge meets one or more of the plurality of threshold criteria, responsive to determining that the weight for the first edge meets a first threshold criterion, identifying a first action, of a plurality of actions, that is associated with the first threshold criterion, wherein the first action is to be taken with respect to the endorsement from the first user, and responsive to determining that the weight for the first edge meets at least one second threshold criterion, determining a second action of the plurality of actions, wherein the second action is to be taken with respect to at least one of the first user, the second user, or the endorsement of the first user.”  Such a set of steps could easily be performed mentally by a human operator or with a pen and paper and access to the endorsement target data for each node.  Further, a plurality of actions that could be taken based on two threshold criterions criterion does not change the nature of the analysis, as a human operator with knowledge of the threshold levels and corresponding actions could still perform the analysis mentally and still decide an action even if it were among multiple actions and thresholds.  The January 7th, 2019 Updated Patent Eligibility Guidance states that a mental process includes such as “concepts performed in the human mind, including an observation, evaluation, judgment….”  The human operator could construct the graph with edges between nodes, use the number of shared endorsements as an edge weight, and then base their judgement or evaluation by comprising the edge weights to the threshold 
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use any kind of technology to perform a practical application.  While the identification of a common number of endorsement targets between nodes above a threshold does indicate that those nodes could be being paid to submit false reviews, and that is useful to an entity hoping to identify those nodes to avoid that being done, the steps are all done by implementing the abstract idea, and simply outputting the result is considered conventional transmittal of data and not any kind of practical application (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google), especially since there is no technical aspect of the invention that is implemented to practically apply the abstract idea.  Even if it was assumed that a generic computer would perform the steps, the use of the computer would be considered to be used merely as a tool to implement the abstract idea.  Further, the action “is to be taken,” no action is actually taken, so the final active step of the invention is an “identification” step, and even if an action were taken, the applicant’s specification includes these actions to be such as deleting an account or removing an endorsement, which again at best would simply be automation of the abstract idea using a computer to manually remove the endorsement data or delete an account, although as stated prior a computer is not even recited.
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an TLI Communications, OIP Techs, and buySAFE v Google, and not significantly more.  
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to implement the abstract idea and output the result of the identification of the nodes that are share edges above a threshold. Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 2 is considered part of the abstract idea, as the criterion being a weight above a threshold is merely a mental step of comparison of the weight value to a threshold value.  Claims 3 includes “taking action against at least some of the identified nodes.”  Absent any further detail the broadest reasonable interpretation is taken in examination of the claims in light of the specification to include any kind of association of the nodes with some kind of blacklist, blocking, or forfeiture of rights to submit endorsements, which could be as simple as adding to a list in a database or changing their status in a database, and is therefore considered another mental step and part of the abstract idea, and the claim does not even recite a computer.  Claim 6 limits the endorsement targets to include one of many known endorsement targets such as ratings, comments, and likes.  The limitations is considered insignificant extra-solution activity, as the type of endorsement does not change the nature of the invention (see MPEP 2106.05 (g)).  (The Examiner notes that the claim limits the endorsement targets, but the specification describes the “targets” as being the items and the actual “endorsement” as being the comment, rating, etc., so the claim is interpreted in light of the specification).  Claim 7 is considered part of the abstract idea, as how many criteria are 
Therefore, claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Response to Arguments
Regarding the rejections under 35 USC § 101 
The rejection has been updated to address the claims as amended, and the applicant has put no specific arguments forward addressing the 101 rejection.  Therefore, the 
The examiner also notes at while the 101 rejection has been maintained, if  aspects of the invention described in the specification were incorporated into the claims, specifically more detail in how the social graph is continuously updated as a plurality of reviews are received and the threshold criteria are continuously updated and how intelligent learning is used to analyze the social graph and set the threshold levels, then the examiner does see a good chance of coming to an agreement on eligibility at least under Step 2A, Prong 2 and possibly Step 2A, Prong 1.  At present, the claims are still very broad and while the word “updating” is used, currently it is the first step of the invention and simply recites a single user’s review being received rather than a feedback loop based on a large population of users.  


Regarding the rejections under 35 USC § 103 
The amendments to the claims have overcome the rejection and the rejection has been withdrawn.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Haung, et al. Patent No. 8,997,229- 
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 
/LUIS A BROWN/Primary Examiner, Art Unit 3682